DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ reply filed on June 1, 2021 and wherein the Applicant has amended claim 45, and withdrawn claims 10-15, 25-40, 42, 44. 
In virtue of this communication, claims 1-45 are currently pending in this Office Action.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Applicant’s Reply
The Applicant’s reply filed on June 1, 2021, to the Election/Restriction Requirement set forth in the previous Office Action mailed on February 24, 2021, has been acknowledged herein and wherein the Applicant has elected Species I, claims 1-9, 16-24, 41, 43, amendment 45 for prosecution and Species II and III, claims 10-15, 25-40, 42, 44, directed to figures 4, 6-9 combined with figure 1, are withdrawn from further consideration on the merits pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01. 


Specification
Specification reads: “Only the mid signal is waveform coded while the side signal is modelled parametrically (USPGPub 20190259398 A1, para [0014])” which is conflict with claimed features in claim 16, and wherein claim 16 recites a double encoding scheme on an encoded downmix channel signal by reciting “output interface comprises a waveform encoder configured to waveform an encoded downmix signal to acquire the information on the downmix signal”, i.e., the specification failed to disclose the feature of claim 16.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “output interface comprises a waveform encoder configured to waveform an encoded downmix signal to acquire the information on the downmix signal” as recited in claim 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 45 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 45 recites “An encoded multi-channel signal …”, “comprising information on a downmix signal, a side gain, and a residual gain”, which claimed a “signal” or “information” to be protected, and a “signal” or “information” includes a signal per se, which is not directed to a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9, 16-24, 41, 43, 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for “audio signal encoding and decoding”, “audio codec”, etc., does not reasonably provide enablement for “stereo signal”, “delay alignment on a stereo signal”, etc. as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims. 
Claims 1 recites “An apparatus for encoding a multi-channel signal comprising at least two channels, comprising: a downmixer for … from the multi-channel signal; a parameter calculator for … from a first channel of the at least two channels and a second channel of the at least two channels …; and an output interface for generating an output signal, …”, etc. which have enablement scope problem because the disclosed implementation/operation in the specification only enable for “audio encoding” (para [0002], audio characteristic … in frequency range” para [0102], audio coding or speech coding, para [0123], etc., but cannot enable one of ordinary skill in the art to make and/or use the invention for much broader terms of “multi-channel signal”, “a first channel of the at least two channels” and “a second channel of the at Claims 2-9, 16-24, 45 are rejected due to the dependencies to claim 1.
Claim 41 is rejected for the at least similar reasons described in claim 1 above since claim 41 recites the similar deficient limitations as recited in claim 1.
Claim 43 is rejected for the at least similar reasons described in claim 1 above since claim 43 recites the similar deficient limitations as recited in claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 5 recites “denominator involving the amplitude-related characteristic of the first channel and the amplitude-related characteristic of the second channel and the inner product …, or wherein …, the nominator involving the inner product, and the denominator involving the Claim 6 rejected due to the dependency to claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 17, 41, 43, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Lindblom (US 20060190247 A1) and in view of reference Choo et al (US 20080253576 A1, hereinafter Choo).
Claim 1: Lindblom teaches an apparatus (title and abstract, ln 1-8, encoder in fig. 1) for encoding a multi-channel signal (encoding 1st(L) and 2nd (R) channels in fig. 1) comprising at least two channels (1st and 2nd channels or L/R channels in fig. 1), comprising: 
a downmixer (including downmixer device 12 in fig. 1) for calculating a downmix signal (downmixer channel or downmixer channels in fig. 1) from the multi-channel signal (from inputs of the 1st and 2nd channels or L/R channels in fig. 1); 
st and 2nd or L/R channels in fig. 1; the claimed residual gain being interpreted as an addition d(n), or increase, see http://dictionary.sensagent.com/gain/en-en/, while the L/R channel signals are reconstructed in fig. 9C/9D); and 
an output interface (including data stream former 18 in fig. 1) for generating an output signal (scaled data stream in fig. 1), the output signal comprising information on the downmix signal, and on the side gain and the residual gain (including an encoded parameter representation such as g(n), an encoded residual signal d(n), and donwmix channel m(n) in fig. 1, para [0047]-[0048]). 
However, Lindblom does not explicitly teach wherein it is from a first channel of the at least two channels and a second channel of the at least two channels for the disclosed calculation of the side gain.
Choo teaches an analogous field of endeavor by disclosing an apparatus (title and abstract, ln 1-5 and fig. 1) for encoding a multi-channel signal (encoding a stereo signal or multi-channel signal, abstract) comprising at least two channels (including left and right channel signals, para [0076]), comprising:

a parameter calculator (including parameter extraction unit 130 in fig. 1; details in figs. 7-8) for calculating a side gain from a first channel of the at least two channels and a second channel of the at least two channels (including gm, expressed by a formula 34, para [0308]; by taking aLn,k and aRn,k as input left and right stereo channels in the formula 34) and for calculating a residual gain from the first channel and the second channel (including ELRn,k in a formula 33, para [0308] or a formula 12, para [0148]; by taking aLn,k and aRn,k as the input left and right stereo channels in the formula 33, or formula 12 above); and 
an output interface (including multiplexing unit 140 in fig. 1) for generating an output signal (the signal OUT outputted from the element 140 in fig. 1), the output signal comprising information on the downmix signal (including mono-encoded signal outputted from mono signal encoding unit 120 in fig. 1), and on the side gain (e.g., OUT 1 outputted from the element 140 in fig. 1; details in figs. 5-6) for benefits of achieving an improvement of stereo signal encoding by minimizing the difference between the actual stereo signals and reconstructed stereo signals via the generated mono signal (para [0006], para [0144], para [0365]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein it is from the first channel of the at least two channels and the second channel of the at least two channels for the calculation of the side gain and other features, as taught by Choo, to the side gain in the apparatus for encoding the multi-channel signal, as taught by Lindblom, for the benefits discussed above.
Claim 41 has been analyzed and rejected according to claim 1 above.
Claim 43 has been analyzed and rejected according to claim 1 above and the combination of Lindblom and Choo further teaches, a non-transitory digital storage medium (Lindblom, computer readable medium having stored a program code, para [0094], and Choo, memory RAM, CD-ROM, computer-readable medium storing code, para [0398]) having stored thereon a computer program (Lindblom, stored a program code, above, and Choo, storing a code, above) for performing a method of claim 41 (Lindblom, running a computer to implement inventive methods of encoding or decoding, para [0094], and Choo, implemented via a computer system, para [0398]).
Claim 2: the combination of Lindblom and Choo further teaches, according to claim 1 above, wherein the parameter calculator is configured: 
to generate a sub-bandwise representation of the first channel and the second channel (Lindblom, obtaining several sub-band signal for each of the left and right channels via analysis filter bank 1000  in fig. 10, para [0084], and Choo, transforming input channels into frequency domain or both frequency and time domain via transformation unit 100 via an analysis filter bank, para [0074]; e.g., Ln,k and Rn,k, n is frame number in time, k is sub-band number in frequency in formula 27-30),
to calculate a first amplitude-related characteristic of the first channel in a sub-band and to calculate a second amplitude-related characteristic of the second channel in the sub-band (Lindblom, alignment parameter and gain parameter in figs. 9a-9d for each of the several sub-bands of the left and the right channels, para [0084], and Choo, the amplitude of each of the Ln,k and aRn,k, in equation 12-13, and equations 33-34, para [0097]);
to calculate an inner product of the first channel and the second channel in the sub-band (Choo, including a product between aMn,k and aLn,k and between aMn,k and aRn,k in the formulas 13 and 34, such as 
    PNG
    media_image1.png
    36
    83
    media_image1.png
    Greyscale
 , 
    PNG
    media_image2.png
    36
    82
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    34
    78
    media_image3.png
    Greyscale
with aMn,k = |Mn,k| and formula 10 and Sn,k is in the formula 6, para [0076], and thus, an inner product of the first channel L and the second channel R is inherency within the |Sn,k|2 in the formula 10, also in 
    PNG
    media_image1.png
    36
    83
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    36
    82
    media_image2.png
    Greyscale
or formula 31; aMn,k is the amplitude of mono signal, or average of the amplitudes of the left-channel and right-channel signals aLn,k and aRn,k, para [0076], para [0289]); 
to calculate the side gain (Lindblom, the gain g via the parameter calculator 71 in fig. 1, and Choo, gm in the formula 13 and 34) in the sub-band using a first relation involving the first amplitude-related characteristic, the second amplitude-related characteristic (Choo, aLn,k and aRn,k in the formula 13, 34), and the inner product (Choo, (aMn,k)2 in the 
    PNG
    media_image3.png
    34
    78
    media_image3.png
    Greyscale
of the formula 13, 34, and using |Sn,k|2 in the formula 5, 26); and 
to calculate the residual gain (Lindblom, via the alignment 91 and the gain g 93 and adder 34 to obtain d(n) in fig. 9A and Choo, ELRn,k in the formula 33) in the sub-band (sub-band k in the formula 33) using a second relation involving the first amplitude-related characteristic (including (āLn,k – aLn,k)2 and (āRn,k – aRn,k)2 in the formula 33), the second amplitude-related characteristic (Choo, including aLn,k and aRn,k) and the inner product (Choo, replacing gm of formula 33 with the gm of the formula 34, i.e., including 
    PNG
    media_image1.png
    36
    83
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    36
    82
    media_image2.png
    Greyscale
, and 
    PNG
    media_image3.png
    34
    78
    media_image3.png
    Greyscale
, and the discussion above), the second relation being different from the first relation (Choo, Ln,k – aLn,k)2 and (āRn,k – aRn,k)2 are different from aRn,k and aLn,k above), wherein the amplitude-related characteristic is determined from amplitudes, from powers, from energies or from any powers of amplitudes with an exponent greater than 1 (Choo, from amplitudes of the left and the right channels Ln,k and Rn,k, i.e., aLn,k and aRn,k). 
Claim 3: the combination of Lindblom and Choo further teaches, according to claim 1 above, wherein the parameter calculator is configured to calculate, for each sub-band of a plurality of sub-bands of the first channel and the second channel (Lindblom, obtaining several sub-band signal for each of the left and right channels via analysis filter bank 1000  in fig. 10, para [0084], and Choo, transforming input channels into frequency domain or both frequency and time domain via transformation unit 100 via an analysis filter bank, para [0074]; e.g., Ln,k and Rn,k, n is frame number in time, k is sub-band number in frequency in formula 27-30), the side gain (the gain g for each of the sub-band in fig. 10 and Choo, (aMn,kaLn,k - aMn,kaRn,k )/[2
    PNG
    media_image3.png
    34
    78
    media_image3.png
    Greyscale
] in the formula 34) and the residual gain (Lindblom, the residual in each pair of the sub-bands in fig. 10 and Choo, ELRn,k in the formula 33). 
Claim 4: the combination of Lindblom and Choo further teaches, according to claim 1 above, wherein the parameter calculator is configured to calculate the side gain as a side prediction gain that is applicable to a mid signal of the first and the second channels (Lindblom, m(n) in figs. 9C/9D and, Choo, mono signal Mn,k applied with gm in formula 39) to predict a side signal of the first and the second channels (Lindblom, g(n)m(n) in fig. 9D and Choo, gmaMn,k in the formula 39), or wherein the parameter calculator is configured to calculate the residual gain as a residual prediction gain indicating an amplitude-related characteristic of a residual signal of maMn,k) of the formula 42). 
Claim 5: the combination of Lindblom and Choo further teaches, according to claim 1 above, wherein the parameter calculator is configured to calculate the side gain using a fraction (Choo, ratio in the formula 34) comprising a nominator (Choo, 
    PNG
    media_image4.png
    32
    149
    media_image4.png
    Greyscale
 in the formula 34) and a denominator (Choo, 
    PNG
    media_image5.png
    33
    85
    media_image5.png
    Greyscale
in the formula 34), the nominator involving an amplitude-related characteristic of the first channel and an amplitude-related characteristic of the second channel (Choo, involved in aLn,k and aRn,k in the formula 34), and the denominator involving the amplitude-related characteristic of the first channel and the amplitude-related characteristic of the second channel (Choo, aMn,k = |Mn,k| via the formula 31, including |Ln,k|2 and |Rn,k|2 or aLn,k and aRn,k inherently) and the inner product (Choo, via the Sn,k in formula 27 or 29), or wherein the parameter calculator is configured to calculate the residual gain using a fraction comprising a nominator and a denominator, the nominator involving the inner product, and the denominator involving the inner product (Choo, ELRn,k, formula 33, including gm and nominator and denominator above). 
Claim 6: the combination of Lindblom and Choo further teaches, according to claim 5 above, wherein the parameter calculator is configured to calculate the side gain, wherein the nominator comprises a difference of the first amplitude-related characteristic of the first channel and a second amplitude-related characteristic of the second channel (Choo, the formula 34 of gm, including difference (aLn,k – aRn,k) in the sum ∑∑ in the formula 34), and where the denominator comprises a sum of the first amplitude-related characteristic of the first 
    PNG
    media_image5.png
    33
    85
    media_image5.png
    Greyscale
in the formula 34 and combined with (aMn,kaLn,k - aMn,kaRn,k ) as nominator) and a value derived from the inner product (Choo, combined the formula 31 and Sn,k formula 27), or wherein the parameter calculator is configured to calculate the residual gain (Choo, ELRn,k, formula 33) using the fraction comprising the nominator and the denominator (Choo, including gm and gm includes a nominator and a denominator above), wherein the nominator comprises a difference between a weighted sum of the first amplitude-related characteristic of the first channel and the second amplitude-related characteristic of the second channel and the inner product, and wherein the denominator comprises the sum of the amplitude-related characteristic of the first channel, the amplitude-related characteristic of the second channel and a value derived from the inner product (Choo, ELRn,k, formula 33, including gm and nominator and denominator above). 
Claim 7: the combination of Lindblom and Choo further teaches, according to claim 1 above, wherein the parameter calculator is configured to calculate the side gain for a sub-band (Choo, the gain gm having elements 
    PNG
    media_image5.png
    33
    85
    media_image5.png
    Greyscale
and (Choo, aMn,kaLn,k - aMn,kaRn,k in the formula 34)and to calculate the residual gain for the sub-band using the side gain for the sub-band (ELRn,k, in formula 33, including the gm defined by the formula 34). 
Claim 9: the combination of Lindblom and Choo further teaches, according to claim 1 above, wherein the parameter calculator is configured to calculate a sub-band-wise representation of the first channel and the second channel as a sequence of complex valued spectra (Lindblom, via analysis filter bank in fig. 10 and Choo, via transformation unit 100, n,k and Rn,k), wherein the time frames of the sequence being adjacent in the sequence of spectra and overlap with each other (Lindblom, overlapping Hamming windows, para [0077], and Choo, n= 0, 1, …, N, para [0097], formula 26, para [0083]) and or wherein the parameter calculator is configured to calculate the first amplitude-related measure and the second amplitude-related measure by squaring magnitudes of complex spectral values in a sub-band and by summing squared magnitudes in the sub-band (Choo, Mn,k in formula 31, engaged in |Ln,k|2 and [Rn,k]|2), or wherein the parameter calculator is configured to calculate an inner product by summing, in the sub-band, products, wherein each product involves a spectral value in a frequency bin of the first channel and a conjugate complex spectral value of the second channel for the frequency bin, and by forming a magnitude of a result of the summing (Choo, including 
    PNG
    media_image5.png
    33
    85
    media_image5.png
    Greyscale
 and (aMn,kaLn,k - aMn,kaRn,k) in the formula 26 or 31, applied to the formula 33 and 34).
Claim 17: the combination of Lindblom and Choo further teaches, according to claim 1 above, wherein the parameter calculator is configured to calculate the side gain and the residual gain so that the residual gain depends on the side gain (Lindblom, via parameter provider 14 for calculating the gain g and residual encoder 16 for encoded residual by also taking the gain 19 as an input in fig. 1 and Choo, the gain gm is based on the formula 34, and ELRn,k depends on gm in the formula 33), and wherein the output interface is configured to quantize the side gain and to then quantize the residual gain, wherein a quantization step for the residual gain depends on the value of the side gain (Lindblom, via data rate reducer 31 for downmixed signal and parameter including the gain g and 33 for residual signal the residual 
Claim 45: the combination of Lindblom and Choo further teaches, according to claim 9 above, an encoded multi-channel signal encoded by the apparatus of claim 9 (Lindblom, including the scaled data stream in fig. 1, and encoded by parameter provider 14, downmixer device 12, and residual encoder 16 in fig. 1 and Choo, the signal OUT outputted from the multiplexing unit 140, and parameter extraction 130, downmixing unit 110 and mono signal encoding unit 120 in fig. 1), comprising information on a downmix signal, a side gain and a residual gain (Lindblom, through downmixer device 12, parameter provider 14, and residual encoder 16 in fig. 1 and Choo, output of the downmixing unit 110, output of the parameter extraction unit 130).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lindblom (above) and in view of references Choo (above) and Lee et al (US 20160104491 A1, hereinafter Lee).
Claim 16: the combination of Lindblom and Choo teaches all the elements of claim 16, according to claim 1 above, including the output interface (Lindblom, including data stream former 18 in fig. 1 and the discussion in claim 1 above, and Choo, including multiplexing unit 140 in fig. 1 and the discussion in claim 1 above), except wherein the output interface comprises a waveform encoder configured to waveform an encoded downmix signal to acquire the information on the downmix signal.
Lee teaches an analogous field of endeavor by disclosing an apparatus for encoding a multi-channel signal comprising at least two channels (title and abstract, ln 1-16, fig. 6) and wherein an output interface is disclosed (including element 660, 670, etc. in fig. 6) to include an waveform encoder (including a waveform encoder 660 in fig. 6) configured to waveform an encoded downmix signal (waveform encoding downmixed signals outputted from downmixer 640 and 620 in fig. 6) to acquire the information on the downmix signal (outputting a signal from the element 660 to the multiplexer 670 in fig. 6) for benefits of achieving an improvement in a performance of rendering 3D audio by flexibly adjusting group gains of grouped sound sources with continuous audible perceptions (continuous perception of sound sources, para [0013], e.g., group gains, para [0074]; including downmix gains upon downmixing, para [0076]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the output interface and wherein the output interface comprises the waveform encoder configured to waveform the encoded downmix signal to acquire the information on the downmix signal, as taught by Lee, to the output interface in the apparatus, as taught by the combination of Lindblom and Choo, for the benefits discussed above.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lindblom (above) and in view of references Choo (above) and Hardwick (US 6161089 A).
Claim 18: the combination of Lindblom and Choo teaches all the elements of claim 18, according to claim 1 above, including wherein the parameter calculator is configured to calculate the side gain and the residual gain so that the residual gain depends on the side gain LRn,k as residual gain is depending on gm in the formula 33 and the discussion in claim 1 above), except wherein the output interface is configured to perform a joint quantization using groups of quantization points, each group of quantization points being defined by fixed amplitude-related ratio between the first and the second channel. 
Hardwick teaches an analogous field of endeavor by disclosing an apparatus for encoding a multi-channel signal (title and abstract, ln 1-20, and fig. 7-8, odd and even number of subframe as channels; the number of frequency bands as channels, col 3, ln 15-19) and wherein an output interface is disclosed (including Q block, mean vector quantizer 6 in fig. 7 and details in fig. 8) to be configured to perform a joint quantization (the quantizer jointly encodes the spectral magnitudes from all of the subframes of the current frame, col 10, ln 45-47) using groups of quantization points (via 8 point DCT transformer in frequency domain and obtained according to subframes including odd number subframes in frequency domain i=1, 2, …, L1 and even number subframes i=1, 2, …, L0, in fig. 7, col 11, ln 1-9, and col 12, ln 30-41) being defined by fixed amplitude-related ratio between the first and the second channel (the number of magnitudes contained in any subframe ranges from a minimum of 9 to a maximum of 56, col 12, ln 17-28 and thus, the ratio can be inherently anyone of 9/9 and 9/56 or between) for benefits of achieving an high quality coding scheme by introducing MBE model (col 2, ln 17-28; col 3, ln 9-15) with high quality speech at a low data rate and robustness to background noise and channel errors (col 4, ln 18-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the output interface and wherein the output interface is configured to perform the joint quantization using groups of quantization points, each group of quantization points being defined by the fixed amplitude-related ratio between the first and the second channel, as taught by Hardwick, to the output interface in the apparatus for encoding the multi-channel signal comprising at least two channels, as taught by the combination of Lindblom and Choo, for the benefits discussed above.

Examiner Comments

There are 35 USC 112(a) issues in claims 1-9, 16-24, 41, 43, 45, 35 USC 112(b) issues in claims 5-6, 35 USC 101 issue in claim 45, and objections of specification and drawing with respect to claim 16, etc., which causes confusions in scope limitation by limitation with respect to an application of prior art for claims 8, 19-24 and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 112, 2nd paragraph, a prior art search has been conducted by the Office, which is recorded in attached PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654